Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-7, 9-12, 15-16, 19-21, and 23-57 have been examined and rejected. This Office action is responsive to the RCE filed on 02/03/2021, which has been entered in the above identified application.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 


Claims 1-7, 9, 24-30, 32, and 42-46, 48 are rejected under AIA  35 U.S.C §103 as being unpatentable over WILSON et al. (US 2016/0034133 A1, hereinafter WILSON) in view of Bonhoff et al. (US 20140047525 A1, hereinafter Bonhoff).

As to independent claims 1, 24 and 25, WILSON teaches an electronic device (Fig. 5A, electronic device 500), comprising: 
a display device (Fig. 5A, touch screen 504 of the electronic device 500); 
one or more processors (paragraph [0270], device 500 can include some or all of the features described with respect to devices 300 as in Fig. 3, with processor 310); and 
memory storing one or more programs configured to be executed by the one or more processors (paragraph [0270], device 500 can include some or all of the features described with respect to devices 300 as in Fig. 3, with memory 370), the one or more programs including instructions for: 
receiving a first request to display a clock face (paragraph [0303], In response to data representing user input 620); 
in response to receiving the first request to display the clock face (paragraph [0303], In response to data representing user input 620, device 600 displays user interface screen 622, which includes clock face 624), displaying, via the display device, a clock face with an indication of a first time that is a current time (Fig. 6B, paragraph [0303], the clock face display on the left, which includes an analog dial, and sun/moon indication in the background scene indicates current time), the clock face at the first time including: 
an analog dial representing a twenty-four hour time period (paragraph [0296], as shown in FIG. 6B, the clock face displays the 24 hour time period as in 622); and 
an inset time indication at a first position on the clock face inside the analog dial, the inset time indication indicating the first time, wherein the inset time indication indicates the first time independent of the current position of the inset time indication (Fig. 6B, paragraph [0303], In response to data representing user input 620, device 600 displays user interface screen 622, which includes clock face 624.  In this example, the current time is 10:25; For example, as shown in FIG. 6B, clock face 624 shows a morning view of the mountain scene (see, e.g., the position of sun 626 in the sky).  Therefore, a user viewing clock face 624 understands the time based on the clock face itself and the background, which also represents the time indicated by the clock face; the sun indication 626 is the inset time indication, which makes user understand the current time  based on the “sun” image); and 
receiving a second request to display the clock face (paragraph [0296], as shown in FIG. 6A, the device receives data representing user input 602); and 
in response to receiving the second request to display the clock face, displaying, via the display device, the clock face with an indication of a second time that is a current time, and that is different from the first time, the clock face at the second time (Fig. 6B, paragraph [0303], the clock face display on the left, which includes an analog dial, and sun/moon indication in the background scene indicates current time; the moon 644 is displayed at different position as sun 626) including: 
(paragraph [0296], as shown in FIG. 6B, the clock face displays the 24 hour time period as in 640);; and 
the inset time indication at a second position on the clock face inside the analog dial different from the first position on the clock face inside the analog dial, the inset time indication indicating the second time, wherein the inset time indication indicates the second time independent of the current position of the inset time indication (Fig. 6B, the clock face display on the right; paragraph [0306], Clock face 642 also displays a background that represents the current time (see, e.g., moon 644)).
WILSON does not teach:
receiving a second request to display the clock face; and 
in response to receiving the second request to display the clock face, displaying, via the display device, the clock face with an indication of a second time that is a current time, and that is different from the first time.
Bonhoff teaches:
receiving a second request to display a clock face (Fig. 3, paragraph [0106], FIG. 3 (a) shows the touch screen 1 with an analog timepiece with a 12 hours and 60 minutes scale at the time 16 o'clock; paragraph [0107], the two hands 22, 23 can be adjusted independently; user input to adjust the clock time is the second request); 
in response to receiving the second request to display the clock face, displaying, via the display device, the clock face with an indication of a second time that is a current time, and that is different from the first time (Fig. 3, paragraph [0108], from FIG. 3 (d) 
to FIG. 3 (e), the finger 8 was moved so far to the left in ongoing contact with the touch screen, that the hour hand 22 points at the hour "7"; the clock time displayed on the clock face is adjusted by user input on the hour hand).
Since WILSON teaches an electronic device with a clock face indicating time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving a second request to display the clock face; and in response to receiving the second request to display the clock face, displaying, via the display device, the clock face with an indication of a second time that is a current time, and that is different from the first time, as taught by Bonhoff, as the prior arts are in the same application field of watch face time display with user interface operation, and Bonhoff further teaches adjusting clock time based on user input. By incorporating Bonhoff into WILSON would improve the integrity of WILSON’s system by allowing allow the adjustment of the timepiece elements hour hand 22 and minute hand 23 (paragraph [0107).

As to dependent claims 2, 26, and 42, the rejection of claim 1 is incorporated. WILSON teaches the electronic device of claim 1, wherein the second position of the inset time indication relative to the first position of the inset time indication is based on an amount of time between the second time and the first time (Fig. 6B, paragraph [0313], the device animates the user interface object by moving the user interface object from the first position to a second position on the user interface screen, where the second position is based on the current time.  Moving the user interface object from the first position to a second position indicates the passage of time from the first time to the current time; paragraph [0306], Clock face 642 also displays a background that represents the current time (see, e.g., moon 644); sun represents day time, and moon represents night time; 644 and 624 is displayed based on its corresponding clock time indication).

As to dependent claims 3, 27, and 43, the rejection of claim 1 is incorporated. WILSON teaches the electronic device of claim 1, wherein the first position of the inset time indication is selected based on the first time and the second position of the inset time indication is selected based on the second time (Fig. 6B, paragraph [0303], For example, as shown in FIG. 6B, clock face 624 shows a morning view of the mountain scene (see, e.g., the position of sun 626 in the sky); paragraph [0306], Clock face 642 also displays a background that represents the current time (see, e.g., moon 644); sun represents day time, and moon represents night time; 644 and 624 is displayed near its corresponding clock hour hand position).

As to dependent claims 4, 28, and 44, the rejection of claim 1 is incorporated. WILSON teaches the electronic device of claim 1, wherein the inset time indication is offset from a center of the analog dial representing a twenty-four hour time period (paragraph [0296], as shown in FIG. 6B, the clock face displays the 24 hour time period as in 622).

As to dependent claims 5, 29, and 45, the rejection of claim 1 is incorporated. WILSON teaches the electronic device of claim 1, wherein: 
(Fig. 6B, paragraph [0303], For example, as shown in FIG. 6B, clock face 624 shows a morning view of the mountain scene (see, e.g., the position of sun 626 in the sky), and 
the clock face at the second time further includes the representation indicating a position of the Sun at the second time, the representation at a fourth position on the clock face inside the analog dial at the second time different from the third position on the clock face inside the analog dial (Fig. 6B, the middle clock view; paragraph [0313], sun 626 moves across the sky in the sequence of images of the scene (cf. sun 626 and sun 634)).

As to dependent claims 6, 30, and 46, the rejection of claim 5 is incorporated. WILSON teaches the electronic device of claim 5, wherein: the third position on the clock face relative to the analog dial indicates the first time, and the fourth position on the clock face relative to the analog dial indicates the second time (Fig. 6B, the left and middle clock view; paragraph [0313], sun 626 moves across the sky in the sequence of images of the scene (cf. sun 626 and sun 634); 626 indicates the first time; and 634 indicates the second time).

As to dependent claim 7, the rejection of claim 5 is incorporated. WILSON teaches the electronic device of claim 5, wherein: the inset time indication moves from the first position on the clock face to the second position on the clock face around an origin and (Fig. 6B, the left and middle clock view; paragraph [0313], sun moves from 626 to 634 position, wherein the sun indication is the inset time indication), 
the representation indicating the position of the Sun moves from the third position on the clock face to the fourth position on the clock face around the origin and along a second circular path (Fig. 6B, the left and middle clock view; paragraph [0313], sun moves from 626 to 634 position),
an angular separation relative to the origin between the inset time indication and the representation indicating the position of the Sun remains constant over time (Fig. 6B, the left and middle clock view; paragraph [0313], sun 626 moves across the sky in the sequence of images of the scene (cf. sun 626 and sun 634); 626 indicates the first time; and 634 indicates the second time).


As to dependent claims 9, 32, and 48, the rejection of claim 5 is incorporated. WILSON teaches the electronic device of claim 5, the one or more programs further including instructions for: 
in accordance with a current time corresponding to a time between sunrise and sunset, displaying a first element representing the Sun; and in accordance with a current time corresponding to a time between sunset and sunrise, displaying a second element representing the Moon (paragraph [0312], the position may be based on a position across a horizon, such as a position of the Sun or the Moon.  For example, in FIG. 6B, the position of sun 626 indicates the first time because it represents the sun in the scene at a position in the east just short of high noon).

Claims 10, 33, 49, and 19, 38, 54 are rejected under AIA  35 U.S.C §103 as being unpatentable over WILSON et al. (US 2016/0034133 A1, hereinafter WILSON) in view of Bonhoff et al. (US 20140047525 A1, hereinafter Bonhoff) and in view of LIEBOWITZ (US 20070287140 A1, hereinafter LIEBOWITZ).

As to dependent claims 10, 33 and 49, the rejection of claim 1 is incorporated. WILSON/Bonhoff does not teach the electronic device of claim 1, wherein the clock face includes a segment with a first edge indicating a sunrise time on the analog dial and a second edge indicating a sunset time on the analog dial.
	LIEBOWITZ teaches:
the clock face includes a segment with a first edge indicating a sunrise time on the analog dial and a second edge indicating a sunset time on the analog dial (Fig. 4, paragraph [0016], the edge of the time on 12 clock has the sunrise indication which is the first edge, and the edge of the time on 6 clock has the sunset indication which is the second edge).
Since WILSON/Bonhoff teaches an electronic device with a clock face indicating time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the clock face includes a segment with a first edge indicating a sunrise time on the analog dial and a second edge indicating a sunset time on the analog dial, as taught by LIEBOWITZ, as the prior arts are in the same application field of watch face interface display, and LIEBOWITZ further teach watch face time day/night indication. By incorporating LIEBOWITZ into illustrating the transition from day to night and/or from AM to PM (LIEBOWITZ, paragraph [0016]).

As to dependent claims 19, 38, And 54, the rejection of claim 1 is incorporated. WILSON/Bonhoff does not teach the electronic device of claim 1, wherein the clock face includes a first graphical element, wherein a color of the first graphical element is selected based on a time of day.
	LIEBOWITZ teaches:
the clock face includes a first graphical element, wherein a color of the first graphical element is selected based on a time of day (paragraph [0013], the first ring is colored differently from the second ring, such as yellow for the first ring and blue for the second ring.  Such coloring preferably indicates to a user that the first ring represents 12 hours of day time, and that the second ring represents 12 hours of night time; the first ring is the first graphical element).
Since WILSON/Bonhoff teaches an electronic device with a clock face indicating time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the clock face includes a first graphical element, wherein a color of the first graphical element is selected based on a time of day, as taught by LIEBOWITZ, as the prior arts are in the same application field of watch face interface display, and LIEBOWITZ further teach watch face time day/night indication. By incorporating LIEBOWITZ into WILSON/Bonhoff would expand the utility illustrating the transition from day to night and/or from AM to PM (LIEBOWITZ, paragraph [0016]).

Claims 11, 34, and 50 rejected under AIA  35 U.S.C §103 as being unpatentable over WILSON et al. (US 2016/0034133 A1, hereinafter WILSON) in view of Bonhoff et al. (US 20140047525 A1, hereinafter Bonhoff) and in view of LIEBOWITZ (US 20070287140 A1, hereinafter LIEBOWITZ) and in further view of Porsch et al. (US 20110281342 A1, hereinafter Porsch).

As to dependent claims 11, 34, and 50, the rejection of claim 10 is incorporated. WILSON/Bonhoff does not teach the electronic device of claim 10, wherein the position and size of the segment is selected based on a time of year and a geographic location associated with the electronic device.
	LIEBOWITZ teaches:
the position and size of the segment on the clock face (Fig. 4,  paragraph [0016], the edge of the time on 12 clock has the sunrise indication, and the edge of the time on 6 clock has the sunset indication).
Since WILSON/Bonhoff teaches an electronic device with a clock face indicating time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the position and size of the segment on the clock face, as taught by LIEBOWITZ, as the prior arts are in the same application field of watch face interface display. By incorporating LIEBOWITZ into WILSON/Bonhoff illustrating the transition from day to night and/or from AM to PM (LIEBOWITZ, paragraph [0016]).
WILSON/Bonhoff/LIEBOWITZ does not teach the time of the day is selected based on a time of year and a geographic location associated with the electronic device.
Porsch teaches that the time of the day is selected based on a time of year and a geographic location associated with the electronic device (paragraph [0006], to provide the clock of a hand-held device with a setting function so as to allow the time of the day to be adjusted between summer time and winter time or on travels between different time zones; different time zones are different geographical locations, and summer/windter is the time of year).
Since WILSON/Bonhoff/LIEBOWITZ teaches an electronic device with a clock face indicating time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time of the day is selected based on a time of year and a geographic location associated with the electronic device, as taught by Porsch, as the prior arts are in the same application field of watch face interface display. By incorporating LIEBOWITZ into WILSON/Bonhoff/LIEBOWITZ would expand the utility of WILSON/Bonhoff/LIEBOWITZ’s system by allowing the time of the day to be adjusted (Porsch, paragraph [0006]).


Claims 12, 35, 51, and 21, 40, 56 are rejected under AIA  35 U.S.C §103 as being unpatentable over WILSON et al. (US 2016/0034133 A1, hereinafter WILSON) in view of Bonhoff et al. (US 20140047525 A1, hereinafter Bonhoff) and in view of KIM et al. (US 20170269715 A1, hereinafter KIM).

As to dependent claims 12, 35, and 51, the rejection of claim 1 is incorporated. WILSON/Bonhoff does not teach the electronic device of claim 1, wherein the electronic device includes a rotatable input mechanism that rotates relative to a frame of the electronic device, the one or more programs further including instructions for: 
detecting a rotation of the rotatable input mechanism; and 
in response to detecting the rotation of the rotatable input mechanism, moving the inset time indication to a third position on the clock face inside the analog dial, the inset time indication indicating a third time different from a current time.
Kim teaches:
the electronic device includes a rotatable input mechanism that rotates relative to a frame of the electronic device (Fig. 12, paragraph [0248], the mobile terminal can sense a first input signal 1220a for rotating the crown 242 in a first direction, wherein the crow is the rotatable input mechanism of the electronic watch), the one or more programs further including instructions for: 
detecting a rotation of the rotatable input mechanism; and in response to detecting the rotation of the rotatable input mechanism, moving the inset time indication to a third position on the clock face inside the analog dial, the inset time indication indicating a third time different from a current time (Fig. 12(a), 12(b), paragraph [0248], the mobile terminal can sense a first input signal 1220a for rotating the crown 242 in a first direction, wherein the crow is the rotatable input mechanism of the watch; The mobile terminal can change positions of the hour hand 51 and the minute hand 52 according to the rotation of the crown 242; the changed hour hand position is the third position of the inset time indication).
Since WILSON/Bonhoff teaches an electronic device with a clock face indicating time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electronic device includes a rotatable input mechanism that rotates relative to a frame of the electronic device, the one or more programs further including instructions for: detecting a rotation of the rotatable input mechanism; and in response to detecting the rotation of the rotatable input mechanism, moving the inset time indication to a third position on the clock face inside the analog dial, the inset time indication indicating a third time different from a current time, as taught by Kim, as the prior arts are in the same application field of watch face interface display. By incorporating Kim into WILSON/Bonhoff would expand the utility of WILSON/Bonhoff’s system by allowing change positions of the hour hand 51 and the minute hand 52 according to the rotation of the crown 242 (Kim, paragraph [0248]).


As to dependent claims 21, 40, and 56, the rejection of claim 1 is incorporated. WILSON teaches the electronic device of claim 1, wherein the inset time indication includes an indication of time, the indication of time displayed according to a first style at the second time (paragraph [0296], Device 600 updates screen 604 by animating the clock face to transition from indicating the first time to indicating the current time. Updated screen 604 is depicted as screen 610, which displays clock face 612; the 7:00 time indicated as face 612 is the second time).
WILSON/Bonhoff does not teach:
after displaying the clock face at the second time, detecting a sequence of one or more inputs corresponding to a request to edit a style of the indication of time of the inset time indication; and 
in response to detecting the sequence of one or more inputs corresponding to a request to edit a style of the indication of time of the inset time indication, displaying, via the display device, the clock face including the indication of time of the inset time indication according to a second style different from the first style.
	KIM teaches:
after displaying the clock face at the second time, detecting a sequence of one or more inputs corresponding to a request to edit a style of the indication of time of the inset time indication (Fig. 20(c) (d), paragraph [0287], The mobile terminal can sense a third input signal 2023 when a second screen 2040 is output.  The third input signal 2023 may correspond to an input for rotating the crown 242 in a different direction.  Further, the third input signal 2023 may correspond to a signal for switching a location; Fig. 20(d) is the watch style for London, which is switched from the watch style of Seoul); and 
in response to detecting the sequence of one or more inputs corresponding to a request to edit a style of the indication of time of the inset time indication, displaying, via the display device, the clock face including the indication of time of the inset time indication according to a second style different from the first style (Fig. 20(c) (d), paragraph [0288], as shown in FIG. 20 (d), the mobile terminal can control weather 2050 of a predetermined location corresponding to current time to be output in response to the third input signal 2023; the current time in London is 4 o’clock,, while in Seoul is 6 o’clock).
Since WILSON/Bonhoff teaches an electronic device with a clock face indicating time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate after displaying the clock face at the second time, detecting a sequence of one or more inputs corresponding to a request to edit a style of the indication of time of the inset time indication, and in response to detecting the sequence of one or more inputs corresponding to a request to edit a style of the indication of time of the inset time indication, displaying, via the display device, the clock face including the indication of time of the inset time indication according to a second style different from the first style, as taught by Kim, as the prior arts are in the same application field of watch face interface display. By incorporating Kim into WILSON/Bonhoff would expand the utility of WILSON/Bonhoff’s system by allowing change positions of the hour hand 51 and the minute hand 52 according to the rotation of the crown 242 (Kim, paragraph [0248]).


Claims 15, 36 and 52 are rejected under AIA  35 U.S.C §103 as being unpatentable over WILSON et al. (US 2016/0034133 A1, hereinafter WILSON) in view of Bonhoff et al. (US 20140047525 A1, hereinafter Bonhoff) and in view of KIM1 et al. (US 20170269715 A1, hereinafter KIM1) and in further view of KIM2 et al. (US 20160054892 A1, hereinafter KIM2).

As to dependent claims 15, 36, and 52, the rejection of claim 12 is incorporated. WILSON/Bonhoff does not teach the electronic device of claim 12, the one or more programs further including instructions for: in response to detecting the rotation of the rotatable input mechanism: in accordance with a determination that the third time corresponds to a designated time, displaying an indication of an event corresponding to the designated time.
Kim1 teaches:
in response to detecting the rotation of the rotatable input mechanism: in accordance with a determination that the third time corresponds to a designated time, displaying an indication of an event corresponding to the designated time (Fig. 12(a), 12(b), paragraph [0248], the mobile terminal can sense a first input signal 1220a for rotating the crown 242 in a first direction, wherein the crow is the rotatable input mechanism of the watch; paragraph [0249], the mobile terminal can sequentially display anticipated weather corresponding to a position of the hour hand 51 or a position of the minute hand 52 according to the rotation of the crown 242, wherein the anticipated weather is the indication of weather).
Since WILSON/Bonhoff teaches an electronic device with a clock face indicating time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in response to detecting the rotation of the rotatable input mechanism: in accordance with a determination that the third time change positions of the hour hand 51 and the minute hand 52 according to the rotation of the crown 242 (Kim1, paragraph [0248]).
WILSON/Bonhoff/KIM1 does not teach:
displaying an indication of an event corresponding to the designated time
	KIM2 teaches:
displaying an indication of an event corresponding to the designated time (Fig. 2, paragraph [0048], at least one event display icon 18 may be displayed on the analog watch screen 11A.  Each event display icon 18 may correspond to a certain scheduled even, the event display icon 18 may be displayed near a graduation 16 corresponding to the start time of a scheduled event).
Since WILSON/Bonhoff/KIM1 teaches an electronic device with a clock face indicating time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate displaying an indication of an event corresponding to the designated time, as taught by KIM2, as the prior arts are in the same application field of watch face interface display. By incorporating Kim2 into WILSON/Bonhoff/KIM1 would expand the utility of WILSON/Bonhoff/KIM1’s system by allowing the event display icon 18 may be displayed near a graduation 16 corresponding to the start time of a scheduled event (Kim2, paragraph [0048]).

Claims 20, 39 and 55 are rejected under AIA  35 U.S.C §103 as being unpatentable over WILSON et al. (US 2016/0034133 A1, hereinafter WILSON) in view of Bonhoff et al. (US 20140047525 A1, hereinafter Bonhoff) and in further view of KIM2 et al. (US 20160054892 A1, hereinafter KIM2).

As to dependent claims 20, 39 and 55, the rejection of claim 1 is incorporated. WILSON/Bonhoff does not teach the electronic device of claim 1, wherein the clock face includes a representation of an event, the representation at a first position on the clock face, wherein the first position relative to the analog dial indicates a time of the event.
KIM2 teaches:
the clock face includes a representation of an event, the representation at a first position on the clock face, wherein the first position relative to the analog dial indicates a time of the event (Fig. 2, paragraph [0048], at least one event display icon 18 may be displayed on the analog watch screen 11A.  Each event display icon 18 may correspond to a certain scheduled even, the event display icon 18 may be displayed near a graduation 16 corresponding to the start time of a scheduled event).
Since WILSON/Bonhoff teaches an electronic device with a clock face indicating time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the clock face includes a representation of an event, the representation at a first position on the clock face, wherein the first position relative to the analog dial indicates a time of the event, as taught by KIM2, as the prior arts are in the same application field of watch face interface display. By incorporating Kim2 into WILSON/Bonhoff would expand the utility of the event display icon 18 may be displayed near a graduation 16 corresponding to the start time of a scheduled event (Kim2, paragraph [0048]).


Claims 16, 37, and 53 are rejected under AIA  35 U.S.C §103 as being unpatentable over WILSON et al. (US 2016/0034133 A1, hereinafter WILSON) in view of Bonhoff et al. (US 20140047525 A1, hereinafter Bonhoff) and in view of KIM1 et al. (US 20170269715 A1, hereinafter KIM1) and in view of MANSOUR et al. (US 20160091867 A1, hereinafter MANSOUR).

As to dependent claims 16, 37 and 53, the rejection of claim 12 is incorporated. WILSON/Bonhoff does not teach the electronic device of claim 12, the one or more programs further including instructions for: in response to detecting the rotation of the rotatable input mechanism: in accordance with a determination that the third time corresponds to a designated time, displaying an indication of an event corresponding to the designated time.
KIM1 teaches:
in response to detecting the rotation of the rotatable input mechanism: in accordance with a determination that the third time corresponds to a designated time, providing an indication (Fig. 12(a), 12(b), paragraph [0248], the mobile terminal can sense a first input signal 1220a for rotating the crown 242 in a first direction, wherein the crow is the rotatable input mechanism of the watch; paragraph [0249], the mobile terminal can sequentially display anticipated weather corresponding to a position of the hour hand 51 or a position of the minute hand 52 according to the rotation of the crown 242, wherein the anticipated weather is the indication of weather).
Since WILSON/Bonhoff teaches an electronic device with a clock face indicating time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in response to detecting the rotation of the rotatable input mechanism: in accordance with a determination that the third time corresponds to a designated time, providing an indication, as taught by KIM1, as the prior arts are in the same application field of watch face interface display. By incorporating KIM1 into WILSON/Bonhoff would expand the utility of WILSON/Bonhoff’s system by allowing to change positions of the hour hand 51 and the minute hand 52 according to the rotation of the crown 242 (KIM1, paragraph [0248]).
WILSON/Bonhoff/KIM1 does not teach:
providing a tactile output.
	MANSOUR teaches:
	providing a tactile output (paragraph [0051], The wearable device may be a standalone smart watch, and the bezel touch surface are to input gestures. The bezel touch surface may output tactile feedback).
Since WILSON/Bonhoff/KIM1 teaches an electronic device with a clock face indicating time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing a tactile output, as taught by MANSOUR, as the prior arts are in the same application field of watch face interface display. By incorporating MANSOUR into WILSON/Bonhoff/KIM1 would the bezel touch surface may output tactile feedback (MANSOUR, paragraph [0051]).


Claims 23, 41, and 57 are rejected under AIA  35 U.S.C §103 as being unpatentable over WILSON et al. (US 2016/0034133 A1, hereinafter WILSON) in view of Bonhoff et al. (US 20140047525 A1, hereinafter Bonhoff) and in view of LIEBOWITZ (US 20070287140 A1, hereinafter LIEBOWITZ) and in view of Hoffknecht et al. (US 20120297346 A1, hereinafter Hoffknecht).

As to dependent claims 23, 41 and 57, the rejection of claim 1 is incorporated. WILSON/Bonhoff does not teach the electronic device of claim 1, wherein the clock face includes a color gradient that has a gradual transition from a first color to a second color, wherein the color gradient varies along a direction from a center of the analog dial to a position on the analog dial representing solar noon.
	LIEBOWITZ teaches:
the clock face includes a center of the analog dial  and a position on the analog dial representing solar noon (Fig. 2, paragraph [0046], the 12 clock has the sunrise indication, and the center of the clock interface).
Since WILSON/Bonhoff teaches an electronic device with a clock face indicating time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the clock face includes a center of the analog dial and a position on the analog dial representing solar noon, as taught by illustrating the transition from day to night and/or from AM to PM (LIEBOWITZ, paragraph [0016]).
WILSON/Bonhoff/LIEBOWITZ does not teach a color gradient that has a gradual transition from a first color to a second color, wherein the color gradient varies along a direction from one position to another.
Hoffknecht teaches:
a color gradient that has a gradual transition from a first color to a second color, wherein the color gradient varies along a direction from one position to another (paragraph [0066], the gradual change of temperature between a relatively warmer area and a relatively cooler area, particularly where the gradient indicator transitions from a first color to a second color over an intermediate third color, a relatively warmer area is one position, and a relatively cooler area is another position).
Since WILSON/Bonhoff/LIEBOWITZ teaches an electronic device with a clock face indicating time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a color gradient that has a gradual transition from a first color to a second color, wherein the color gradient varies along a direction from one position to another, as taught by Hoffknecht, as the prior arts are in the same application field of user interface display. By incorporating Hoffknecht into WILSON/Bonhoff/LIEBOWITZ would expand the utility of WILSON/Bonhoff/LIEBOWITZ’s system by allowing to produce a smoother, more accurate transition between gradient indicators (Hoffknecht, paragraph [0066]).
Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 24, and 25.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143